Citation Nr: 1232762	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a sinus disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee or leg disability, including secondary to a service-connected left ankle disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for esophageal stricture (claimed as a stomach disability).  

5.  Whether new and material evidence has been received to reopen a claim for service connection for post-operative residuals of a hernia repair.  

6.  Entitlement to a compensable rating for residuals of a mandible fracture prior to January 3, 2012, and in excess of 10 percent thereafter.  
7.  Entitlement to a compensable rating for headaches prior to July 23, 2008 and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to August 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), that in relevant part, declined to reopen the claims for service connection for a back disability, a sinus disability, a left knee or leg disability, including secondary to a service-connected left ankle disability, esophageal stricture (claimed as a stomach disability), and post-operative residuals of a hernia repair, and denied compensable ratings for headaches and residuals of a mandible fracture.  

In a December 2008 statement of the case decision, the RO granted a 10 percent rating for the Veteran's service-connected headaches effective July 23, 2008.  In a March 2012 supplemental statement of the case decision, the RO granted a 10 percent rating for residuals of a mandible fracture effective January 3, 2012.  

In a November 2009 rating decision, the RO denied a rating in excess of 20 percent for residuals of a left ankle sprain and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran did not express disagreement with these determinations and the issues are not currently before the Board.  They will not be addressed in this decision.  

The issues of whether new and material evidence has been received to reopen claims for service connection for a back disability, a sinus disability, a left knee or leg disability, including secondary to a service-connected left ankle disability, esophageal stricture (claimed as a stomach disability) and post-operative residuals of a hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Prior to January 3, 2012, the Veteran's residuals of a mandible fracture was manifest by inter-incisal range of motion of more than 40 millimeters (mm) and lateral excursion of greater than 4 mm; no functional impairment was clinically demonstrated.  

2.  From January 3, 2012, the Veteran's residuals of a mandible fracture  was manifest by inter-incisal range of motion of more than 40 mm and lateral excursion of greater than 4 mm; pain on motion was clinically demonstrated.  

3.  Prior to July 23, 2008, the Veteran's headaches were manifest by mild and less frequent headaches.  

4.  From July 23, 2008, the Veteran's headaches were manifest by characteristic prostrating attacks averaging one in two months over the last several months.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a fractured mandible prior to January 3, 2012, or a rating in excess of 10 percent thereafter, have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9904, 9905 (2011).  

2.  The criteria for a compensable rating for headaches prior to July 23, 2008, or a rating in excess of 10 percent thereafter, have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a July 2008 letter, after the rating decision on appeal, the Veteran was provided notice of what information and evidence is needed to substantiate the claims for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claims.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a March 2012 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, several VA examination reports, and the Veteran's statements.  

The examination reports reflect that the examiners reviewed the Veteran's past medical history, and documented his current clinical manifestations sufficient to assess the disabilities status pursuant to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods (as in fact has already occurred).  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  38 C.F.R. § 4.2 (2011).  

After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Residuals of Mandible Fracture

The Veteran's residuals of a fractured mandible have been evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9904 (2011), which pertains to malunion of the mandible.  Under Diagnostic Code 9904, a noncompensable rating is warranted for slight displacement, a 10 percent rating is warranted for moderate displacement, and a 20 percent rating is warranted for severe displacement.  A note under Diagnostic Code 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  Id.  

Diagnostic Code 9905 pertains to limitation of motion of temporomandibular articulation.  A limited motion of the inter-incisal range from 31 to 40 mm warrants a 10 percent evaluation; from 21 to 30 mm warrants a 20 percent evaluation; from 11 to 20 mm warrants a 30 percent evaluation; and from 0 to 10 mm warrants a 40 percent evaluation.  Limited motion of the range of lateral excursion from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  Severe nonunion of the mandible warrants a 30 percent rating.  38 C.F.R. § 4.150, Diagnostic Code 9903 (2011).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2011); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Based on the medical evidence of record, the Board finds that a compensable rating is not warranted prior to January 3, 2012.  As outlined above, a compensable rating requires limited motion of the inter-incisal range from 31 to 40 mm or malunion of the mandible with moderate displacement.  At no time prior to January 3, 2012 has the inter-incisal range been clinically demonstrated to be less than 40 mm, and there was no evidence of functional impairment or pain with any movement.  Additionally, X-rays did not demonstrate any type of malunion or nonunion.  For example, upon VA dental examination in March 2004, the examiner noted there were no limitations, joint sounds, or pain in any movement; inter-incisal range was to 48 mm and lateral excursion was greater than 4 mm.  It was also noted that there did not appear to be any definite preauricular pain to palpation.  Upon VA dental examination in October 2006, the examiner noted that the Veteran exhibited inter-incisal opening to 55 mm without pain, and there was no evidence of malunion or nonunion.  Upon VA dental examination in July 2008, there was no limitation of motion at the temporomandibular articulation, and no nonunion or malunion.  X-rays showed a loss of left angle of mandible compared to the right angle, but the difference was described as asymptomatic.  Consequently, the Veteran did not meet the criteria for a compensable rating, and there were no objective factors reported that demonstrated functional loss to warrant the assignment of a compensable rating with consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45, and DeLuca, supra.  

Upon VA dental examination on January 3, 2012, the Veteran still had inter-incisal range of motion of greater than 40 mm and lateral excursion greater than 4 mm.  There was also no functional loss.  However, the clinician described localized tenderness on palpation of the jaw and pain on movement on the right.  He was diagnosed with temporomandibular joint dysfunction.  Based on these clinical factors, the Veteran was awarded a 10 percent rating effective from the date of the examination.  Additional clinical factors that could provide a basis for any further increase were not demonstrated and it has not been shown that the Veteran has any functional loss beyond that warranted by the 10 percent rating.  For example, he still has noncompensable limitation of motion and no functional impairment.  Consequently, the Board finds that the criteria for a rating in excess of 10 percent have not been met.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, supra.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's jaw disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected residuals of a mandible fracture.  There is no competent credible evidence of record that the Veteran has symptoms of this disability that are not contemplated in the rating criteria.  Moreover, it is documented in the record that the Veteran's unemployment resulted from an on-the-job injury.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.  The claim for a compensable rating for residuals of a mandible fracture prior to January 3, 2012 and a rating in excess of 10 percent from that date is denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

Headaches

The Veteran's headaches have been rated  pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Under Diagnostic Code 8100, a noncompensable rating is assigned for headaches with less frequent attacks.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted for headaches that are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the maximum schedular rating available under this Diagnostic Code.  

Based on the evidence of record, the Board finds that the evidence does not show that the Veteran's headaches more nearly approximate the criteria for a compensable rating prior to July 23, 2008 or a rating in excess of 10 percent from that date.  Upon VA examination in December 2006, the Veteran reported that there had been no changes or new developments in the frequency, severity or character of his headaches since March 2004.  He complained of pain in the temporal mandibular region that he rated a 2 out of 10.  He indicated that the headaches occurred approximately three times a month.  The diagnosis was headaches that were described as chronic and occurred daily, but were not prostrating.  Upon VA examination on July 23, 2008, the Veteran reported increased headaches but they were not associated with nausea, vomiting, diplopia or any vascular symptoms.  The pain typically lasted most of the day and resolved when he slept.  The headaches caused him to be somewhat debilitated as he did not feel like doing very much.  He indicated that on average he lost approximately two days a week due to his headaches, however, they were not always prostrating.  Also, he was out of work at the time due to a job-related hand injury.  Clinical evaluation showed that cranial nerves were grossly intact and there were no neurological deficits.  The assessment was recurrent tension headaches.  Based on the clinical findings reported on this examination, the Veteran was awarded a 10 percent rating, concluding that his symptoms were compatible with headaches with characteristic prostrating attacks averaging one in two months over the past several months.  The evidence from this examination, as well as the subsequent clinical evidence does not support the assignment of a rating in excess of 10 percent.  As noted above, a 30 percent rating requires headaches with prostrating attacks on average of once a month over the past several months.  Upon VA examination in January 2012, the Veteran described similar headaches to those he described in the July 2008 evaluation - headaches that caused him to miss approximately two days per week of work, but he acknowledged that he was typically able to last most of the day when they were present.  He did not describe headaches or headache symptoms that were completely prostrating.  Accordingly, the Board finds that the criteria for a 30 percent rating for headaches have not been met during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's headache disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, supra.  

With respect to the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected headaches.  There is no competent credible evidence of record that the Veteran has symptoms of this disability that are not contemplated in the rating criteria.  Moreover, it is documented in the record that the Veteran's unemployment resulted from an on-the-job injury.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.  The claim for a compensable rating for headaches prior to July 23, 2008 and a rating in excess of 10 percent from that date is denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as noted above, a November 2009 rating decision adjudicated entitlement to TDIU and denied the claim.  The record does not reflect that an appeal has been taken from that determination.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.



ORDER

A compensable rating for residuals of a mandible fracture prior to January 3, 2012 and a rating in excess of 10 percent thereafter is denied.  

A compensable rating for headaches prior to July 23, 2008 and a rating in excess of 10 percent thereafter is denied.  


REMAND

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims for service connection, the Board observes that the Veteran was not provided a notice letter that informed him of the need to submit new and material evidence to reopen the claims prior to the issuance of the rating decision addressing those claims.  Although the RO attempted to correct this procedural error in an April 2012 letter, that communication did not include a discussion of the specific bases for the prior denials as well as the evidence necessary to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the claim was not readjudicated by the RO after its issuance.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Consequently, a remand is necessary to correct this procedural defect.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims.  The letter should explain the bases of the prior denials of service connection for a back disability, a sinus disability, a left knee or leg disability, including secondary to service-connected left ankle disability, esophageal stricture, and residuals of a post-operative inguinal hernia and indicate what evidence is necessary to substantiate the missing element or elements required to establish service connection that were found insufficient, in accordance with Kent, supra.  

2.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


